Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered December 19, 1995, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
On this record, the trial court, acting as finder of fact, was free to reject the defendant’s affirmative defense of extreme emotional disturbance (see, People v Maher, 89 NY2d 456; People v Ayala, 221 AD2d 457; People v David, 143 AD2d 1031; see also, People v Casassa, 49 NY2d 668, cert denied 449 US 842).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Copertino, Goldstein and Mc-Ginity, JJ., concur.